Citation Nr: 1527924	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  13-21 656A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss, and if so, whether service connection is warranted.

3.  Entitlement to an initial disability rating higher than 10 percent for lumbar spine degenerative disc disease (DDD).

4.  Entitlement to an initial disability rating higher than 20 percent for left lower extremity radiculopathy.

5.  Entitlement to service connection for a left hip disability, other than left lower extremity radiculopathy.

6.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.

7.  Entitlement to non-service connected pension benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to April 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2011, October 2012, and May 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In the December 2011 decision, the RO, in relevant part, denied entitlement to service connection for hearing loss, tinnitus, and for a bilateral hip condition.  

In the October 2012 rating decision, the RO denied entitlement to non-service connected pension.

In the May 2013 decision, the RO, in relevant part, granted service connection for lumbar spine DDD and left lower extremity radiculopathy, assigning these disabilities 10 percent and 20 percent disability ratings, respectively, effective March 16, 2010, and denied entitlement to a TDIU.

A VA Form 21-0958 received in August 2013 was accepted as a substantive appeal for the issues of entitlement to service connection for a left hip disability and whether new and material has been received to reopen the service connection claim for bilateral hearing loss.  Cf. Percy v. Shinseki, 23 Vet. App. 37 (2009).

The Veteran initiated an appeal with respect to the issue of entitlement to compensation under 38 U.S.C. 1151 for residuals of lower back surgery, to include nerve damage of the left leg and left foot drop, denied in an April 2010 rating decision, by filing a timely notice of disagreement (NOD) in June 2010.  He subsequently withdrew his appeal in January 2012, before a statement of the case (SOC) was issued. 

The issues of entitlement to higher disability ratings for lumbar spine degenerative disc disease and left lower extremity radiculopathy; entitlement to service connection for tinnitus, a left hip disability, and bilateral hearing loss; entitlement to a TDIU; and entitlement to non-service connected pension benefits are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  A January 2008 rating decision declined to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss.  He did not submit a notice of disagreement or new and material evidence within one year of the decision.

2.  Evidence received since the January 2008 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The January 2008 rating decision that continued the prior denial of the Veteran's claim of entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2014).

2.  Evidence received since the January 2008 rating decision is new and material; and the claim of entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for hearing loss was originally denied in a February 2004 rating decision.  In a January 2008 rating decision, the AOJ declined to reopen the claim.  The Veteran did not appeal the January 2008 rating decision, and no additional evidence relevant to the claim was associated with the claims file within one year of the decision.  Cf. 38 C.F.R. § 3.156(b).  The January 2008 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A previously denied claim may be reopened by submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

When determining whether evidence is new and material, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

At the time of the January 2008 rating decision, evidence of record included the Veteran's service treatment records (STRs), and VA treatment records dated through August 2007.  

Relevant evidence obtained since the January 2008  rating decision includes VA treatment records dated through November 2014, noting the Veteran's contention in March 2013 that he had difficulty hearing others; VA examinations dated in January 2011 and August 2011, and a November 2011 addendum, all of which contain the Veteran's contentions regarding significant hazardous military noise exposure; and the Veteran's May 2012 notice of disagreement (on VA Form 9), wherein he reiterated his contentions regarding hazardous military noise exposure, reported being told he had hearing loss at separation, and noted that he had begun to have difficulty hearing people talk, especially in the presence of background noise.  

This new evidence was not previously submitted, relates to unestablished facts necessary to substantiate this claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the service connection claim.  See Shade.  

The new evidence, while not confirming that the Veteran has current hearing loss for VA purposes, provides indication that he was exposed to hazardous military noise, and that he may now have service-connectable hearing loss.  See 38 C.F.R. § 3.385 (2014).  Thus, the new evidence is new and material and the claim of entitlement to service connection for bilateral hearing loss is reopened.


ORDER

The claim of entitlement to service connection for bilateral hearing loss is reopened, and to this extent, the appeal is granted.


REMAND

In a January 2015 VA Form 9, the Veteran perfected an appeal with respect to the issues of entitlement to higher disability ratings for lumbar spine degenerative disc disease and left lower extremity radiculopathy, entitlement to service connection for tinnitus and a TDIU.  He indicated that he wished to be scheduled for a Board videoconference hearing on these issues.  The AOJ acknowledged his hearing request in a May 2015 letter, but he has not yet been scheduled for the hearing.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700 (2014).  

While VA examinations in 2011 did not show that the Veteran had current hearing loss, he has more recently complained of having difficulty hearing others talk.  A new VA examination is warranted to consider all evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); see also Shade, 24 Vet. App. 110.

The Veteran has contended that his claimed hip disability is secondary to his service-connected lumbar spine disability.  Notably, a January 2006 VA orthopedic surgery outpatient report noted an indication of arthritis in the hip joint; however it was unclear whether this affected the left hip joint.  Additionally, a March 2013 VA primary care consultation report noted his contention of ongoing left hip pain.  He has not been afforded a VA examination to determine the nature and etiology of his claimed hip disability.  Cf. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Following issuance of the October 2012 rating decision that denied entitlement to non-service connected pension benefits, the Veteran submitted a November 2012 statement, disagreeing with the decision.  His statement may be construed as an NOD.  Before the Board can consider the claim on appeal, however, it is required to remand it for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, these claims are REMANDED for the following action:

1.  Afford the Veteran a Board hearing with respect to the issues of entitlement to higher disability ratings for lumbar spine degenerative disc disease and left lower extremity radiculopathy, entitlement to service connection for tinnitus and a TDIU.

2.  Schedule the Veteran for a new VA audiological examination.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any hearing loss disability had its onset during active service or is related to any in-service disease, event, or injury, to include his reported hazardous noise exposure. 

The examiner must provide reasons for all opinions, addressing the medical and lay evidence, including evidence of hearing loss for VA purposes on a March 1986 audiogram, during service, and the Veteran's report of being told he had hearing loss at separation. 

3.  Schedule the Veteran for a VA examination of his left hip.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a current left hip disability, other than radiculopathy, had its onset during active service or is related to any in-service disease, event, or injury.

The examiner should also provide an opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that a current left hip disability, other than radiculopathy, is proximately due to or the result of (caused by) service-connected ankle, foot, and/or back disabilities.

If not, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a current left hip disability, other than radiculopathy, is aggravated (permanently made worse) by service-connected ankle, foot, or back disability.  

If there is aggravation, the examiner should opine whether there is medical evidence created prior to the aggravation or at any time between the time of aggravation and the current level of disability that shows a baseline of left hip disability prior to aggravation.

4.  Issue a statement of the case with respect to the issue of entitlement to non-service connected pension benefits.  This issue should not be certified or returned to the Board unless a timely substantive appeal is submitted. 

5.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


